DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an electrohydrodynamic print head comprising a plurality of nozzles and a common electrode at a fixed position relative to the nozzles, wherein the print head is configured to provide separately controllable electrostatic fields between the common electrode and each nozzle, the print head further comprising: 
 	a carrier; 
 	a printer cartridge that includes a housing, the plurality of nozzles, and the common electrode, wherein the carrier supports the printer cartridge for relative movement over a printing surface, 
 	wherein the housing provides connectivity for at least one of the following: a voltage source for an extraction electrode, a pressurized gas source for a gas flow field in which extracted printing fluid travels toward the printing surface, and a backpressure source for application to printing fluid in the nozzles, and 
 	wherein the printer cartridge is removably supported by the carrier for replacement with a different printer cartridge comprising a housing with the same connectivity.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 15 with an electrohydrodynamic printing system, comprising: 
 	a plurality of printer cartridges, each printer cartridge comprising a housing, a plurality of nozzles, and a common electrode at a fixed position relative to the nozzles; and 

 	wherein the housing of each printer cartridge provides connectivity for at least one of the following when the corresponding printer cartridge is being supported by the carrier: a voltage source for an extraction electrode of the cartridge, a pressurized gas source for a gas flow field in the cartridge in which extracted printing fluid travels toward the printing surface, and a backpressure source for application to printing fluid in the nozzles of the cartridge, and 
 	wherein the printing system is configured to provide separately controllable electrostatic fields between the common electrode and each nozzle of the same cartridge when the respective cartridge is being supported by the carrier.

4.	U.S. Patent application publication number 2014/0322451 to Barton et al. disclosed a similar invention in Fig. 20. Unlike in the instant application, Barton et al. are silent about “wherein the printer cartridge is removably supported by the carrier for replacement with a different printer cartridge comprising a housing with the same connectivity”. Barton et al. are also silent about “a carrier configured to interchangeably support each one of the printer cartridges individually for relative movement over a printing surface, wherein the housing of each printer cartridge provides connectivity for at least one of the following when the corresponding printer cartridge is being supported by the carrier: a voltage source for an extraction electrode of the cartridge, a pressurized gas source for a gas flow field in the cartridge in which extracted printing fluid travels toward the printing surface, and a backpressure source for application to printing fluid in the nozzles of the cartridge” as disclosed in independent claim 15.

5.	U.S. Patent publication number 6,154,226 to York et al. also disclosed a similar invention in Fig. 4. Unlike in the instant application, York et al. are also silent about “wherein the 
 
6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853